ZEHMER, Judge
(specially concurring).
I fully concur in the majority opinion, and write only to clarify the apparent confusion regarding apportionment of wage-loss benefits between carriers responsible for separate compensable injuries which jointly cause a present temporary partial disability. Although temporary benefits may not be apportioned as. between the carrier and the claimant, such benefits are apportionable as between two carriers if two separate compensable injuries jointly contribute to the disability. Hayward Trucking, Inc. v. Aetna Insurance Co., 466 So.2d 437 (Fla. 1st DCA 1985); Flagship National Bank v. Hinkle, 479 So.2d 828 (Fla. 1st DCA 1985). Anything stated in Deseret Ranches v. Crosby, 461 So.2d 295 (Fla. 1st DCA 1985), suggesting the contrary is not consistent with the long line of cases discussed and followed in Hayward Trucking and Flagship National Bank.